Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00450-CV

                                  Steve FREY and Lisa Frey,
                                          Appellants

                                               v.

                                 CST PROPERTIES, LLC,
                                       Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-08055
                    Honorable Barbara Hanson Nellermoe, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order denying the
application for a temporary injunction is AFFIRMED.

       We ORDER that CST Properties, LLC recover its costs of this appeal from Steve Frey and
Lisa Frey.

       SIGNED February 26, 2014.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice